EXHIBIT 10.1
SURRENDER AGREEMENT


SURRENDER AGREEMENT (this “Agreement”), dated as of the 29th day of May, 2020
(the “Effective Date”), between 1 MADISON OFFICE FEE LLC, a Delaware limited
liability company, having an office at c/o SL Green Realty Corp., 420 Lexington
Avenue, New York, New York 10170, as landlord under the Original Lease (as
hereinafter defined) and as sublandlord under the Sublease (as hereinafter
defined) (hereinafter called “Landlord”), and YEXT, INC., a Delaware
corporation, having an office at One Madison Avenue, Fifth Floor, New York, New
York 10010, as tenant under the Original Lease and as subtenant under the
Sublease (hereinafter called “Tenant”).


WITNESSETH:


WHEREAS:


1.Landlord, as landlord, and Tenant, as tenant, entered into that certain
Agreement of Lease dated as of May 24, 2012 (the “Original Lease”) for a portion
of the fifth floor consisting of 36,823 rentable square feet (the “Original
Premises”) in the building known as and located at 1 Madison Avenue, New York,
New York (the “Building”), each as more particularly described in the Original
Lease;


2.Credit Suisse (USA) Inc. (“CS”), as landlord, and Tenant, as tenant, entered
into that certain Lease dated as of May 15, 2014 (the “Original Sublease”) as
amended by that certain First Amendment to Lease dated as of July 1, 2014 (the
“First Amendment”; the First Amendment, together with the Original Sublease, the
“Sublease”) for a portion of the fifth floor consisting of 58,164 square feet
(the “Sublease Premises”) in the Building, each as more particularly described
in the Sublease (notwithstanding the title of the Original Sublease as a “Lease”
and the First Amendment as a “First Amendment of Lease” and all references to CS
as “landlord” and Tenant as “tenant” thereunder, the parties acknowledge that
the Sublease is a sublease of a portion of that certain premises in the Building
leased by CS pursuant to that certain Second Amendment and Restatement of Lease
dated as of April 29, 2005, as amended, by and between CS, as tenant, and
Landlord, as landlord, and, notwithstanding anything to the contrary contained
herein or in the Sublease, all references to Landlord in this Agreement shall be
deemed to mean 1 Madison Office Fee LLC, as landlord under the Original Lease
and as sublandlord under the Sublease, and all references to Tenant in this
Agreement shall be deemed to mean Yext, Inc., as tenant under the Original Lease
and as subtenant under the Sublease);


3.CS, as assignor, and Landlord, as assignee, entered into that certain
Assignment and Assumption Agreement, effective as of February 1, 2020, whereby
CS assigned all of its right, title and interest in and to the Sublease to
Landlord;


4.the Original Lease and the Sublease (collectively, the “Existing Leases”) are
scheduled to expire on December 31, 2020 (the “Expiration Date”), unless sooner
terminated in accordance with the provisions thereof; and


1



--------------------------------------------------------------------------------



5.Landlord and Tenant now desire to terminate the Existing Leases and the term
and estate thereby granted and for Tenant to surrender possession of the
Original Premises and the Sublease Premises (collectively, the “Premises”) to
Landlord in accordance with the terms hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:


FIRST.  The parties acknowledge that Tenant currently leases the Original
Premises and subleases the Sublease Premises (and is unable to fully occupy the
same as of the Effective Date due to a COVID-19 Occurrence (as hereinafter
defined)). On August 31, 2020 (the “Surrender Date”), Tenant shall surrender to
Landlord the Existing Leases and the term and estate thereby granted (Tenant
acknowledges and agrees that it does not have any right to extend or renew the
Existing Leases) together with the Premises thereby demised, with the intent and
purpose that the estate of Tenant in and to the Premises shall be extinguished
in its entirety and the term of the Existing Leases shall expire on the
Surrender Date with the same force and effect as if the Surrender Date were the
original Expiration Date under the Existing Leases, subject, however to the
terms of the Existing Leases (as modified herein) and this Agreement. Tenant
shall remain obligated to pay to Landlord: (i) all Fixed Annual Rent with
respect to the Original Premises pursuant to Section 3.01 and Exhibit B of the
Original Lease, (ii) all Fixed Rent with respect to the Sublease Premise
pursuant to Section 3.02 of the Original Sublease, as amended and restated in
Section 3 of the First Amendment, (iii) all Additional Rent with respect to the
Original Premises pursuant to the terms of the Original Lease (including,
without limitation, pursuant to Article 32 of the Original Lease), (iv) all
Additional Charges due and payable with respect to the Sublease Premises
pursuant to the terms of the Sublease (including, without limitation, Tax
Payments and Operating Payments) and (v) any other charges due under the
Existing Leases, that have accrued and will accrue through and including the
Surrender Date pursuant to the express terms of the Existing Leases (the amounts
set forth in clauses (i) through (v), inclusive, shall hereinafter be
collectively referred to as “Rent”). As of the Surrender Date, Tenant shall
deliver to Landlord possession of the Premises “broom-clean”, in materially the
“as is” condition existing as of the Effective Date, subject to ordinary wear
and tear, damage from casualty/condemnation and any repair obligations pursuant
to the Existing Leases (it being understood and agreed that, as of the Effective
Date, Tenant is not currently in full occupancy of the Premises and is unable to
comply with Tenant’s repair obligations under the Existing Leases due to a
COVID-19 Occurrence), and free of all occupants and of all rights of any other
party obtained through Tenant, as tenant, subtenant, sub-subtenant or other
occupant, as though the Surrender Date were the Expiration Date under the
Existing Leases. Notwithstanding anything to the contrary contained herein or in
the Existing Leases, (A) Tenant shall not make any alterations, additions or
improvements to the Premises following the date hereof, and (B) Tenant may, but
shall not be required to, remove Tenant’s Property (as hereinafter defined)
repair or restore any portion of the Premises in connection with the removal of
any Tenant’s Property or otherwise, and Tenant shall not be required to pay any
costs and/or expenses that may be associated with, or incurred by Landlord in
connection with, the removal, disposition or storage of Tenant’s Property by
Landlord, or for any repairs or restoration in connection therewith (it being
agreed that any Tenant’s Property remaining in the Premises on or after the
Surrender Date
2



--------------------------------------------------------------------------------



shall become the property of Landlord and may, at Landlord’s sole cost and
expense, be disposed of by Landlord in its discretion without any payment to
Tenant). Notwithstanding anything to the contrary contained in the Existing
Leases, Tenant agrees that it shall indemnify and save Landlord harmless against
all costs, claims, loss or liability to the extent arising from a delay by
Tenant in so surrendering the Premises within forty-five (45) days after the
Surrender Date, including, without limitation, any claims made by any succeeding
tenant to the extent arising as a result of such delay and including any
consequential damages and/or lost opportunities, except if and to the extent
that any such delay by Tenant in surrendering the Premises in the condition
required hereunder is attributable to (X) any actual delay in Tenant’s move-out
caused solely by Landlord or any party under Landlord’s control (a “Landlord
Condition”), including any failure by Landlord to make the freight elevator(s)
and the loading dock available to Tenant for Tenant’s move-out and/or (Y) an
event of Unavoidable Delay (as defined in the Original Lease) which is generally
affecting tenants in the area of the Building and/or preventing tenants in the
Building from timely vacating and/or surrendering their respective premises as
of the Surrender Date (including, without limitation, due to a COVID-19
Occurrence; provided, however, that Tenant shall be required to pay Holdover
Rent (as hereinafter defined) from and after the Surrender Date in accordance
with, and subject to, the terms of Article Second of this Agreement.
Notwithstanding anything to the contrary contained in the Existing Leases,
Tenant shall be permitted to utilize the Building’s freight elevator(s) and
loading dock during business hours on business days in connection with its
move-out of the Premises and Building at no cost to Tenant, but Tenant shall be
obligated to pay Landlord’s then established rates for Tenant’s use of the
freight elevator(s) and/or loading dock during any overtime periods if Tenant
elects to conduct its move-out during overtime periods (Landlord hereby agreeing
that Tenant may move-out of the Premises and Building during business hours on
business days). Tenant shall not be required to pay Landlord any other
termination fee in connection with the surrender of the Premises on the
Surrender Date pursuant to the terms of this Agreement.


Tenant hereby represents and warrants to Landlord, its successors and assigns,
that (i) except for Tenant, the Premises are free of all occupants and of all
rights in any other party, as tenant, subtenant, sub-subtenant or other occupant
(“Occupancies”), (ii) Tenant has not created or suffered any Occupancies in
and/or to the Premises through and including the Effective Date, (iii) all
personal property, fixtures, trade fixtures, furniture and equipment (“Tenant’s
Property”) in the Premises are not subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement as a result of any action taken
or suffered by or on behalf of Tenant and no action has been taken or suffered
by or on behalf of Tenant as a result of which either the Premises or any such
property shall or might be subject thereto. Tenant covenants and agrees that it
shall not at any time hereafter create, suffer or permit the creation of any
such Occupancies, rights or encumbrances in or to the Premises (except, subject
to the terms of the Existing Leases, to any affiliate or in connection with any
assignment in connection with a merger by Tenant or acquisition of Tenant or the
equity of Tenant). Tenant further covenants and agrees that it shall not at any
time hereafter make any alterations, additions or improvements in or to the
Premises. Tenant hereby agrees to indemnify, defend (with counsel reasonably
acceptable to Landlord) and hold Landlord harmless from and against all claims,
demands, judgments, obligations, liabilities, costs, fees (including reasonable
attorneys’ fees) and expenses
3



--------------------------------------------------------------------------------



of any kind or nature whatsoever that shall be incurred or suffered by Landlord
arising solely and exclusively out of any breach by Tenant of the foregoing
representations and warranties.


Effective as of the Surrender Date, Tenant and Landlord do hereby mutually
release each other, their past and present members, partners and shareholders
and each of their respective direct and indirect principals, officers,
directors, shareholders, employees, attorneys and agents, and their respective
successors and assigns of and from any and all claims, damages, obligations,
liabilities, actions and causes of action, of every kind and nature whatsoever
arising under or in connection with the Existing Leases from and after the
Surrender Date, except that nothing herein contained shall be deemed to
constitute a release or discharge: (a) of Tenant or Landlord with respect to any
obligation or liability accrued or incurred under the Existing Leases and
outstanding and unsatisfied on the Surrender Date or any provision expressly
provided to survive the expiration or termination of the Existing Leases (except
that any final reconciliations and/or true-ups of the payment of Additional Rent
shall survive the Surrender Date, to the extent applicable), (b) of Tenant or
Landlord with respect to claims by the other party against such party for
contribution or indemnification or both arising out of third-party claims
against the other party arising prior to, on or after the Surrender Date as a
result of an event occurring or condition existing prior to or on the Surrender
Date, (c) of Landlord with respect to any indemnity expressly detailed in the
Existing Leases to survive the expiration or termination of the Existing Leases,
and (d) of Landlord and/or Tenant with respect to any obligation or liability
accrued or incurred under this Agreement. Notwithstanding anything to the
contrary set forth herein, the foregoing release shall not extend to any
claim(s) arising out of or in connection with Tenant’s failure to surrender the
Premises as of the Surrender Date, and the foregoing release of Tenant shall be
conditioned on Tenant’s surrender of the Premises in the condition required
hereunder on or prior to the Surrender Date. Notwithstanding anything to the
contrary contained herein, (i) Tenant hereby acknowledges and agrees that,
following the date hereof, Tenant shall promptly commence (and thereafter
diligently prosecute) the process of moving out of the Premises (so long as
Tenant is not legally restricted or prevented from doing so) and (ii) if there
is a legal restriction or legal prevention imposed upon Tenant from moving out
of the Premises (and imposed upon other tenants from moving out of their
respective premises) in connection with the COVID-19 outbreak affecting the City
of New York or State of New York that is in effect as of the Surrender Date,
then the Surrender Date shall be extended on a day-for-day basis until Tenant is
no longer legally restricted or prevented as described above.


The provisions of this Article First shall survive the expiration or sooner
termination of the Existing Leases, as amended hereby.


SECOND.  Notwithstanding anything to the contrary contained herein or in the
Existing Leases, if Tenant fails to surrender any portion of the Premises in the
condition required hereunder on or before the Surrender Date (time being of the
essence), (a) Tenant shall be deemed to be holding over in the entire Premises,
and shall pay the sums due pursuant to Section 12.01 of the Original Lease for
Rent due after the termination of the Original Lease together with the sums due
pursuant to Section 7.10 of the Sublease for holdover rental due after the
termination of the Sublease (such amounts shall collectively hereinafter be
referred to as “Holdover Rent”), and shall be subject to all of Landlord’s
rights and remedies set forth in the
4



--------------------------------------------------------------------------------



Existing Leases, and Landlord may pursue against Tenant any and all remedies
available to it under the Existing Leases, this Agreement, at law or in equity
and (b) Landlord shall have the right, but not the obligation, to institute a
holdover proceeding with respect to the entire Premises at any time following
the Surrender Date, and Tenant shall not assert any defense or counterclaim to
such holdover proceeding (except with respect to a Landlord Condition and/or any
COVID-19 Occurrence). Notwithstanding the foregoing, if, as of the Surrender
Date, (A) Tenant is legally prohibited from moving out of the Premises due to a
COVID-19 Occurrence and Tenant shall not then be occupying any portion of the
Premises for the conduct of its business due to such COVID-19 Occurrence and/or
(B) a Landlord Condition shall actually prevent Tenant from moving out of the
Premises, Tenant shall not be required to pay Holdover Rent, but shall instead
continue to pay all Rent in accordance with the terms of the Existing Leases,
until such date as such COVID-19 Occurrence and/or Landlord Condition, as
applicable, shall be lifted or cease. Effective as of the date that shall occur
five (5) Business Days after the applicable COVID-19 Occurrence and/or Landlord
Condition is lifted or shall cease, Tenant shall commence paying Holdover Rent
in accordance with the terms of this Article Second until Tenant vacates the
Premises as required hereunder.


THIRD.  Neither the cancellation of the Existing Leases hereunder nor the
surrender of the Premises pursuant to this Agreement shall release Tenant from
its liability for any obligations accruing: (a) under this Agreement, or (b)
under the Existing Leases through and including the Surrender Date or such later
date that Tenant shall surrender the Premises in the condition required
hereunder. Tenant acknowledges and agrees that (i) the Existing Leases are in
full force and effect, that to Tenant’s knowledge, Landlord is not in default in
performance of any covenant, agreement or condition contained therein and, to
Tenant’s knowledge, Tenant is not currently aware that it has any offsets or
defenses against Landlord and (ii) no consideration has been paid or is payable
by Landlord or Tenant in connection with the transactions which are the subject
of this Agreement. Landlord acknowledges and agrees that (i) the Existing Leases
are in full force and effect and that, to Landlord’s knowledge, Tenant is not in
default in performance of any covenant, agreement or condition contained therein
beyond notice and the expiration of any appliable cure period and (ii) no
consideration has been paid or is payable by Landlord or Tenant in connection
with the transactions which are the subject of this Agreement.


FOURTH.  Tenant represents and warrants that it dealt with no broker or agent in
connection with this Agreement other than SL Green Leasing LLC and Newmark
Knight Frank (“Tenant’s Broker”). Tenant agrees to indemnify, defend and save
Landlord harmless from and against any claims for fees or commissions,
including, without limitation, attorneys' fees, by anyone (including, without
limitation, Tenant’s Broker) other than SL Green Leasing LLC with whom Tenant
has dealt in connection with this Agreement. Landlord represents and warrants
that it dealt with no broker or agent in connection with this Agreement other
than SL Green Leasing LLC and Tenant’s Broker. Landlord agrees to indemnify,
defend and save Tenant harmless from and against any claims for fees or
commissions, including, without limitation, attorneys’ fees, by anyone
(including, without limitation, SL Green Leasing LLC) other than Tenant’s Broker
with whom Landlord has dealt in connection with this Agreement. The provisions
of this Article Fourth shall survive the expiration or sooner termination of the
Existing Leases, as amended hereby.
5



--------------------------------------------------------------------------------





FIFTH.  Tenant acknowledges that Tenant’s obligations under the Sublease are
secured by a letter of credit in the amount of $3,722,496.00 and Tenant’s
obligations under the Original Lease are secured by a letter of credit in the
amount of $1,564,977.50 (collectively, the “Security Letters”) and agrees that
the Security Letters shall also secure Tenant’s obligations under this
Agreement. Landlord shall only use or apply the Security Letters as expressly
proved in the Existing Leases and/or this Agreement, and provided that Tenant
shall be in compliance with its obligations under the Existing Leases and this
Agreement, Landlord shall return the Security Letters to Tenant as and when
required pursuant to the Existing Leases.


SIXTH.  Tenant hereby acknowledges and agrees that Tenant shall not be entitled
to make any claim for rent abatement or any claim for actual or constructive
eviction resulting from a COVID-19 Occurrence. For purposes hereof, a “COVID-19
Occurrence” shall mean the occurrence of any mandatory or voluntary closure of
the Building, the Premises or Tenant’s conduct of business at the Premises which
is suspended, delayed, interfered with or where Tenant is otherwise barred from
operating as a result of the COVID-19 outbreak in the City of New York or State
of New York or as a result of any governmental orders, pre-emption, rules,
regulations or the like in connection with such COVID-19 outbreak.


SEVENTH.  All capitalized terms used herein shall have the meanings set forth in
the Original Lease and/or the Sublease, as applicable, unless otherwise
expressly defined herein. If and to the extent any of the provisions of this
Agreement conflict or are otherwise inconsistent with the Existing Leases, this
Agreement shall govern and control. This Agreement represents the entire
understanding between the parties with regard to the matters addressed herein
and may only be modified by written agreement executed by both parties hereto.
All prior understandings or representations between the parties hereto, oral or
written, with regard to the matters addressed herein, other than the Existing
Leases (as modified by this Agreement), are hereby merged herein. Tenant
acknowledges that neither Landlord nor any representative or agent of Landlord
has made any representation or warranty, express or implied, except as
specifically set forth in this Agreement. If any provision of this Agreement or
its application to any person or circumstances is invalid or unenforceable to
any extent, the remainder of this Agreement, or the applicability of such
provision to other persons or circumstances, shall be valid and enforceable to
the fullest extent permitted by law and shall be deemed to be separate from such
invalid or unenforceable provisions and shall continue in full force and effect,
but only to the extent that the fundamental agreements contained herein remain
satisfied notwithstanding any such invalidity or unenforceability. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Agreement to be drafted.


EIGHTH. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.


NINTH. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument, and an executed counterpart delivered by
“.pdf”, facsimile or email shall be binding upon the parties.
6



--------------------------------------------------------------------------------





[Signature Page Follows]


7



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first above written.




LANDLORD:


1 MADISON OFFICE FEE LLCBy:/s/ Steven DurelsName:Steven DurelsTitle:EVP

TENANTYEXT, INC.By:/s/ Darryl BondName:Darryl BondTitle:Chief Accounting Officer









8

